Citation Nr: 0425290	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-19 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant submitted a timely Notice of 
Disagreement to a decision terminating educational assistance 
benefits.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel











INTRODUCTION

The appellant had active duty from September 1989 to June 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Muskogee, Oklahoma.                 

By a March 2004 action, the Board remanded this case for 
additional development.  

For the reasons explained below, it is again necessary to 
return this case to the RO for further development.  This 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

By a March 2004 action, the Board remanded this case.  In the 
March 2004 remand, the Board noted that in December 1999, the 
appellant was granted VA educational assistance benefits for 
an apprenticeship program.  The Board also indicated that in 
a letter received by the RO in March 2003, the appellant 
advised VA that he disagreed with a decision which terminated 
his educational assistance benefits effective July 15, 2002.  
The Board further reported that in an undated letter 
apparently issued thereafter, the RO advised the appellant 
that on January 14, 2000, it had provided him with notice of 
his procedural and appellate rights - apparently as to the 
termination of his educational assistance benefits.  
According to the Board, the undated letter and a statement of 
the case (SOC), issued in May 2003, reflected the RO's 
finding that because the appellant's March 2003 notice of 
disagreement was received over one year after the issuance of 
the January 2000 decision, his notice of disagreement was not 
filed timely.  See 38 U.S.C.A. § 7105(a) (West 2002).       

In the March 2004 Board remand, the Board noted that the 
issue for resolution in this matter was whether the appellant 
received notice of the January 2000 decision in the manner 
prescribed by law.  In this regard, the Board reported that 
an undated award letter to the appellant in the claims file, 
date stamped in December 1999, indicated that the appellant 
had been awarded educational benefits under the Montgomery GI 
Bill (Chapter 30).  The letter indicated the beginning date 
of the award, July 15, 1999, as well as the ending date, July 
15, 2002.  In the letter, it was stated that the appellant 
was entitled to 36 months of educational assistance under the 
Chapter 30 program, and it was also noted that the appellant 
had to use that benefit before December 1, 2005.  It was 
further noted that VA Form 4107, Your Right to Appeal Our 
Decision, was enclosed with the letter.  However, the Board 
reported that, as previously stated, the letter was undated, 
and there was no evidence of record to indicate as to when 
that correspondence was sent, thus commencing the appeal 
period.  Furthermore, the Board also stated that because the 
record indicated that the appellant was discharged from 
active service under other than honorable conditions, the RO 
was required to obtain copies of any documentation reflecting 
any upgrades in the appellant's discharge and include them in 
the record.  Therefore, in light of the above, the Board 
remanded this case and directed the RO to include a dated 
copy of the January 2000 VA termination letter as referenced 
in the May 2003 SOC, that advised the appellant of the 
termination of his educational assistance benefits in the 
claims file.  The RO was also directed to obtain any 
documentation reflecting upgrade of the appellant's discharge 
from active service.  

In May 2004, the RO issued a supplemental statement of the 
case (SSOC), and stated that the termination letter was not 
dated stamped.  However, the RO indicated that the letter was 
file stamped on the date benefits were authorized, December 
28, 1999.  According to the RO, the date the award was 
authorized was presumed to be the date the letter was mailed.  
The RO noted that the letter was scanned into their 
computerized file system on January 14, 2000, and therefore, 
had been using that as the date the appellant had been 
notified.  However, now the RO reported in the SSOC that the 
letter could be assumed to have been mailed on December 28, 
1999.  In addition, given that the appellant's substantive 
appeal was received by the RO on March 6, 2003, the RO 
concluded that the appeal was not received within the one 
year time frame.  

In the May 2004 SSOC, the RO also indicated that the 
appellant's DD 214, Certificate of Release or Discharge from 
Active Duty, provided sufficient information so that the 
ending date of the appellant's benefits would be ten years 
from his actual release from active duty, not from his last 
date of honorable service.  In this regard, the Board 
observes that the appellant's educational assistance benefits 
terminated, effective July 15, 2002, and the date the 
appellant's eligibility for education benefits ends is 
December 1, 2005.  However, the appellant's DD 214 reflects 
that the appellant had active duty from September 1989 to 
June 1997, and that he was discharged from active service 
under other than honorable conditions.  As previously stated, 
in the March 2004 Board remand decision, the Board directed 
the RO to obtain any documentation reflecting upgrade of the 
appellant's discharge from active service.  However, there is 
no evidence of record showing that the RO attempted to obtain 
copies of any documentation reflecting any upgrades in the 
appellant's discharge, and there is also no evidence of 
record showing the dates of the appellant's last period of 
honorable service.  

Thus, in light of the foregoing, it is the Board's 
determination that the RO has not complied with the 
instructions from the March 2004 remand.  The Board observes 
that it is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board and the RO with remand 
directives is neither optional nor discretionary.  Where the 
remand of the Board or the Court is not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).    

Accordingly, this case is remanded to the RO for the 
following actions:   

The RO should associate the appellant's 
claims file, to include the appellant's 
personnel records, with the appellant's 
education folder.  The RO must also 
obtain any documentation reflecting 
upgrade of the appellant's discharge from 
active service.  Thereafter, if the 
benefit on appeal remains denied, the RO 
shall issue the appellant an SSOC, and he 
should be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




